Case 1:18-cv-01436-MN Document 44-2 Filed 05/06/19 Page 1 of 3 PageID #: 1093




                  EXHIBIT B
        Case 1:18-cv-01436-MN Document 44-2 Filed 05/06/19 Page 2 of 3 PageID #: 1094


Carlson, Erik

From:                             Eric Majchrzak <emajchrzak@fenwick.com>
Sent:                             Monday, May 6, 2019 12:03 PM
To:                               Carlson, Erik; Dorsney, Kenneth L.; Quest_LabCorp_Team
Cc:                               WSGR - LabCorp
Subject:                          RE: Quest v. LabCorp, 18-cv-1436 (D. Del.)


Erik,

We have only just now been able to confer with our client about your request from this morning.

Quest’s proposed amendment is appropriate and timely, under both the Federal Rules and the agreed schedule, so we will
not agree to any condition in exchange for LabCorp’s consent. Also, assignor estoppel clearly affects LabCorp’s Rule
12(c) motion, as we indicate in our letter.

Regards,
Eric

From: Carlson, Erik [mailto:ecarlson@wsgr.com]
Sent: Monday, May 06, 2019 2:52 PM
To: Dorsney, Kenneth L. <KDorsney@morrisjames.com>; Eric Majchrzak <emajchrzak@fenwick.com>;
Quest_LabCorp_Team <Quest_LabCorp_Team@fenwick.com>
Cc: WSGR - LabCorp <labcorp@wsgr.com>
Subject: RE: Quest v. LabCorp, 18-cv-1436 (D. Del.)

Counsel:

We have not received a response to my email or my VM to Mr. Majchrzak. Please respond as soon as possible.
It would be unfortunate if Quest’s lack of a response burdens the Court with an additional filing and a
teleconference about a dispute that the parties could work out on their own.

Regards,
Erik

From: Carlson, Erik
Sent: Monday, May 6, 2019 7:09 AM
To: Dorsney, Kenneth L.; Eric Majchrzak; Quest_LabCorp_Team
Cc: WSGR - LabCorp
Subject: Quest v. LabCorp, 18-cv-1436 (D. Del.)

Counsel:

We have reviewed Quest’s letter to the Court on 5/3 and understand that Quest no longer seeks expedited
discovery on assignor estoppel or to defer ruling on LabCorp’s motion for judgment on the pleadings. On
Quest’s confirmation that it no longer seeks such relief, LabCorp will consent that Quest may file the amended
pleading attached to Quest’s 5/3 letter. Please confirm immediately and by no later than 1 pm Eastern today.
Thank you.


                                                           1
         Case 1:18-cv-01436-MN Document 44-2 Filed 05/06/19 Page 3 of 3 PageID #: 1095

Regards,
Erik J. Carlson


              Erik J. Carlson • Wilson Sonsini Goodrich & Rosati
              633 West Fifth Street, Suite 1550 • Los Angeles, CA 90071 • 323.210.2940 • ecarlson@wsgr.com




This email and any attachments thereto may contain private, confidential, and privileged material for the sole
use of the intended recipient. Any review, copying, or distribution of this email (or any attachments thereto) by
others is strictly prohibited. If you are not the intended recipient, please contact the sender immediately and
permanently delete the original and any copies of this email and any attachments thereto.

-------------------------------------------
NOTICE:
This email and all attachments are confidential, may be legally privileged, and are intended solely for the individual or entity to whom
the email is addressed. However, mistakes sometimes happen in addressing emails. If you believe that you are not an intended
recipient, please stop reading immediately. Do not copy, forward, or rely on the contents in any way. Notify the sender and/or
Fenwick & West LLP by telephone at (650) 988-8500 and then delete or destroy any copy of this email and its attachments. Sender
reserves and asserts all rights to confidentiality, including all privileges that may apply.




                                                                     2
